DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of De Bonet and Meardi does not explicitly teach creating a downsampled version of a digital image by using a downsampling filter to downsample the digital image, wherein the downsampling filter is not a wavelet transform.
In response, the examiner respectfully disagrees.  De Bonet teaches that FIG. 5 is a detailed flow diagram of the operation of the base layer module 224 shown in FIG. 4. The input module 410 receives the high-resolution video sequence (box 510) and calculates the corresponding high-resolution motion vectors (box 520). The 
 Further, the operation of the base layer module 224 and a preferred embodiment of the base layer encoder module 430.  The compression format used in the base layer module 224 is the MPEG-2 format. Referring to FIG. 5, a high-resolution video sequence is received by the input module 410 and associated high-resolution motion vectors are calculated. This information is sent to the downsample module 420 where the resolution of the high-resolution video sequence is downsampled to create a low-resolution 45 video sequence and high-resolution motion vectors are also downsampled.  Col. 11, lines 35-47. 

Applicant further argues “the combination of De Bonet and Meardi would constitute an unallowable use of hindsight.  The mere fact that De Bonet and Meardi are from a similar technical field is not a sufficient reason for combining their teachings,” and “…a person having skill in the art… would not have any motivation to apply wavelet transformation to the residual data.” 
First, applicant admits that De Bonet and Meardi are from a similar technical field.  Thus, they are analogous art.  Second, the examiner respectfully disagrees with the assertion that the combination of De Bonet and Meardi would constitute an unallowable use of hindsight. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
De Bonet is directed to a system and a method encoding, transmitting, decoding, and storing a high-resolution video sequence using a low-resolution base layer and a higher-resolution enhancement layer.  The compressed video sequence is transmitted in two layers and uses a minimum amount of bit rate by using information transmitted in the base layer in the decoding of both the base layer and the enhancement layer.  See Abstract.  The objective of De Bonet is to provide high-fidelity, high resolution video using a limited amount of bit rate.  Col. 7, lines 44-64.
Meardi is directed to a system/method that aims to reduce an amount of data that is needed to reconstruct a signal when decoding.  p.3, lines 4-6.  The series of upsampling and downsampling operations are designed to determine which operations are most suitable to reduce an amount of encoded data, and reducing entropy can be achieved by altering and tweaking elements of the signal at each level of quality.  p.3, lines 18-20 and p.3 line 25-p.4, line 4.
Thus, the upsampling and downsampling operations taught in Meardi would help further the objective of De Bonet.  Further, De Bonet states the advantage of using 
Finally, a person with the ordinary skill in the art starting with De Bonet would have found it obvious to further downsample the downsampled version to a lower level version, the lower version is upsampled, and compared with the downsampled version to create a second set of residual values at a lower level than the residual values because this series of downsampling and upsampling operations, as suggested by Meardi, would help reduce the number of residuals (or, even more precisely, to reduce the entropy of residuals).  p.4, lines 13-28.
Therefore, the combination of De Bonet and Meardi is proper.


Applicant argues that the combination of De Bonet and Meardi does not explicitly teach upsampling the downsampled version by using an upsampling filter to create an upsampled version.
In response, the examiner respectfully disagrees.  De Bonet teaches a base layer is received by the enhancement layer module 900 (box 905) and the I-frames and motion vectors are extracted (i.e. decoded) from the base layer (box 910). The I-frames are then upsampled (box 915) to generate predicted I-frames (box 920). These predicted I-frames are used later in the determination of certain residual frames.  Col. 13, lines 41-46 and Fig. 9.

In response, the examiner respectfully disagrees.  De Bonet teaches the high-resolution input video sequence is received by the enhancement layer module 900 and, for each original input frame, a prediction is formed and a residual frame difference is computed (box 945). These residual frames are calculated by taking the difference between the predicted frames and the actual frames taken from the high-resolution video sequence.  Col. 13, line 64 – col. 14, line 3 and Fig. 9.
Applicant argues that the combination of De Bonet and Meardi does not explicitly teach applying a wavelet transform to the residual values to create transformed residual values, wherein the downsampled version is further downsampled to a lower level version, and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values, and the second set of residual values are transformed using a wavelet transform.
In response, the examiner respectfully disagrees.  De Bonet teaches applying a wavelet transform to the residual values to create transformed residual values (955 of Fig. 9, col. 14, lines 22-23, in which De Bonet states that the processed residual frame is then compressed using a wavelet or other type of compression format, such as the same DCT-based method used for coding residual differences in standard video coders such as MPEG-2).

Meardi teaches the downsampled version is further downsampled to a lower level version (Fig. 2-Fig. 5 of Meardi), and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values (Fig. 2-Fig. 5 of Meardi); and the second set of residual values are transformed using a wavelet transform (955 of Fig. 9, col. 14, lines 22-23 of De Bonet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-18, 20-22, 24-26, 28-31, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. (US 6,510,177 B1) in view of Meardi et al. (WO 2013/011493 A2).
Consider claim 15, De Bonet teaches a method of processing digital images, the method comprising: creating a downsampled version of a digital image by using a downsampling filter to downsample the digital image, wherein the downsampling filter is not a wavelet transform (905 of Fig. 9, 710 of Fig. 7, col. 13, lines 41-46, col. 11, lines 35-47, and 420 of Fig. 5); upsampling the downsampled version by using an upsampling filter to create an upsampled version (915-920 of Fig. 9, col. 13, lines 41-46); comparing the digital image to the upsampled version to create residual values describing differences between the digital image and the upsampled version (945 of Fig. 9, col. 13, line 64 – col. 14, line 3); and applying a wavelet transform to the residual values to create transformed residual values (955 of Fig. 9, col. 14, lines 22-23).
However, De Bonet does not explicitly teach the downsampled version is further downsampled to a lower level version, and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values; and the second set of residual values are transformed using a wavelet transform.
Meardi teaches the downsampled version is further downsampled to a lower level version (Fig. 2-Fig. 5 of Meardi), and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values (Fig. 2-Fig. 5 of Meardi); and the second set of residual values are transformed using a wavelet transform (955 of Fig. 9, col. 14, lines 22-23 of De Bonet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of further downsampling and upsampling the downsampled version because such incorporation would reduce the number of residuals (or reduce the entropy of residuals).  P. 4, lines 13-28.
Consider claim 16, De Bonet teaches a transformation provided by the downsampling filter (905 of Fig. 9, 710 of Fig. 7, col. 13, lines 41-46, col. 11, lines 35-47, and 420 of Fig. 5) is mutually different to an inverse of a transformation provided by the upsampling filter (915-920 of Fig. 9, col. 13, lines 41-46).
Consider claim 26, De Bonet teaches the digital image is a frame of a video signal (col. 4, lines 9-20).
Consider claim 30, claim 30 recites the same limitations as claim 15.  Therefore, it is rejected for the same reasons.
Consider claim 31, De Bonet teaches the computer system includes one of: a personal computer system, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a mainframe computer system, a handheld computer, a workstation, a network computer, an application server, a storage device, a consumer electronics device such as a camera, a camcorder, a set top box, a mobile device, a video game console, a handheld video game device, a peripheral device such as a switch, modem, router, a computing or electronic device (col. 5, line 26 – col. 6, line 60).
Consider claim 37, De Bonet teaches a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute a method (col. 5, line 49 – col. 6, line 60) comprising: creating a downsampled version of a digital image by using a downsampling filter to downsample the digital image, wherein the downsampling filter is not a wavelet transform (905 of Fig. 9, 710 of Fig. 7, col. 13, lines 41-46, col. 11, lines 35-47, and 420 of Fig. 5); upsampling the downsampled version by using an upsampling filter to create an upsampled version (915-920 of Fig. 9, col. 13, lines 41-46); comparing the digital image to the upsampled version to create residual values describing differences between the digital image and the upsampled version (945 of Fig. 9, col. 13, line 64 – col. 14, line 3); and applying a wavelet transform to the residual values to create transformed residual values (955 of Fig. 9, col. 14, lines 22-23).
However, De Bonet does not explicitly teach the downsampled version is further downsampled to a lower level version, and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values; and the second set of residual values are transformed using a wavelet transform.
Meardi teaches the downsampled version is further downsampled to a lower level version (Fig. 2-Fig. 5 of Meardi), and the lower level version is upsampled and compared with the downsampled version to create a second set of residual values at a lower level than the residual values (Fig. 2-Fig. 5 of Meardi); and the second set of residual values are transformed using a wavelet transform (955 of Fig. 9, col. 14, lines 22-23 of De Bonet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of further downsampling and upsampling the downsampled version because such incorporation would reduce the number of residuals (or reduce the entropy of residuals).  P. 4, lines 13-28.
Consider claim 17, Meardi teaches the downsampling filter is a non-linear filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 18, Meardi teaches the downsampling filter is a linear filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 20, Meardi teaches the upsampling filter is a non-linear filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).

Consider claim 21, Meardi teaches the non-linear filter is one of: a bicubic, tricubic filter (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 22, Meardi teaches one or both of the downsampling filter and the upsampling filter use a non-wavelet transform (p. 4, lines 13-28, p.10, lines 21-24, claim 2 in p. 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 24, Meardi teaches the method includes sending a lowermost version of the downsampled version and the transformed residual values to a decoder to reconstruct the digital image (p.5, lines 22-30, p.20, lines 5-20, Fig. 6 and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 25, Meardi teaches the downsampling is spatial downsampling from one resolution level to a lower resolution level (Fig. 2-Fig. 5).

Consider claim 28, Meardi teaches the method includes dynamically changing a scale factor from one level of quality to another level of quality during downsampling and upsampling (p.4, line 20 – p. 5, line 6, p.5, lines 17-21, p.23, lines 19-23, Fig. 10 – Fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.
Consider claim 29, Meardi teaches the method includes adjusting resolution dimensions at each level by adding or deleting rows or columns of image elements as needed such that the image can be scaled easily from one level to another (Fig. 2-Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-linear filter because such incorporation would reduce the number of residuals.  P. 4, lines 13-28.

Claims 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (US 2013/0294495 A1) in view of De Bonet et al. (US 6,510,177 B1).
Consider claim 32, Rossato teaches a method of decoding encoded data comprising, the method steps being performed within a decoder, the steps comprising: decode a first set of data to provide a first set of decoded data (claim ; reconstruct from the first set of decoded data a second set of reconstructed data at a first level of quality (claim 1 and Abstract. [0020] and Fig. 10); decode a second set of data to provide a second set of decoded data (claim 1 and Abstract. [0020] and Fig. 10); identify an upsample operation specified by the second set of decoded data (claim 1 and Abstract. [0020] and Fig. 10); apply the upsample operation identified in the second set of decoded data used the reconstructed data at the first level of quality to reconstruct a signal at a second level of quality, the second level of quality being higher than the first level of quality (claim 1 and Abstract. [0020] and Fig. 10); and apply residual data determined from the second set of decoded data to the signal at a second level of quality to modify elements of the reconstructed signal at the second level of quality (1060 and 1070 of Fig. 10; [0156] – [0157]). 
However, Rossato does not explicitly teach the residual data having been transformed by a wavelet transform.
	De Bonet teaches the residual data having been transformed by a wavelet transform (col. 14, lines 22-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of using a wavelet transform to transform the residual data because such incorporation would allow a decoder to retrieve the best possible approximation to the coded image.  Col. 14, lines 22-36.
Consider claim 33, Rossato teaches the method includes decoding one or more sets of encoded data to identify characteristics of effects that are to be simulated upon signal reconstruction (claim 17).
Consider claim 34, Rossato teaches the method includes receiving in the encoded data separate signal hierarchies for mutually different color planes of a signal (claim 21 and claim 22).
Consider claim 35, Rossato teaches a decoder for decoding encoded data, the decoder including a computer system that, when in operation: decodes a first set of data to provide a first set of decoded data (claim 1 and Abstract. [0020] and Fig. 10); reconstructs from the first set of decoded data a second set of reconstructed data at a first level of quality (claim 1 and Abstract. [0020] and Fig. 10); decodes a second set of data to provide a second set of decoded data (claim 1 and Abstract. [0020] and Fig. 10); identifies an upsample operation specified by the second set of decoded data (claim 1 and Abstract. [0020]); applies the upsample operation identified in the second set of decoded data to the reconstructed data at the first level of quality to reconstruct a signal at a second level of quality, the second level of quality being higher than the first level of quality; (claim 1 and Abstract. [0020]; Fig. 10) and apply residual data determined from the second set of decoded data to the signal at a second level of quality to modify elements of the reconstructed signal at the second level of quality (1060 and 1070 of Fig. 10; [0156] – [0157]). 
However, Rossato does not explicitly teach the residual data having been transformed by a wavelet transform.
the residual data having been transformed by a wavelet transform (col. 14, lines 22-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known technique of using a wavelet transform to transform the residual data because such incorporation would allow a decoder to retrieve the best possible approximation to the coded image.  Col. 14, lines 22-36.
Consider claim 36, Rossato teaches the computer system includes one of: a personal computer system, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a mainframe computer system, a handheld computer, a workstation, a network computer, an application server, a storage device, a consumer electronics device such as a camera, a camcorder, a set top box, a mobile device, a video game console, a handheld video game device, a peripheral device such as a switch, modem, router, a computing or electronic device ([0140] - [0141]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. (US 6,510,177 B1) in view of Meardi et al. (WO 2013/011493 A2) and Katramados et al. (WO 2013/034878 A2).
Consider claim 19, the combination of De Bonet and Meardi teaches all the limitations in claim 18 but does not explicitly teach the linear filter of the downsampling filter is one of: a Gaussian filter, a Lanczos filter.
Katramados teaches the linear filter of the downsampling filter is one of: a Gaussian filter, a Lanczos filter (claims 1-3).
.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. (US 6,510,177 B1) in view of Meardi et al. (WO 2013/011493 A2) and Lou et al. (EP 2945387 A1).
Consider claim 27, the combination of De Bonet and Meardi teaches all the limitations in claim 15 but does not explicitly teach the wavelet transform applied to the residual values is a Haar wavelet.
Lou teaches the wavelet transform applied to the residual values is a Haar wavelet ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Haar wavelet because Haar wavelet obeys the “perfect reconstruction” property.  [0050].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486